DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-4, 6-7 and 17-20, species A2, B1 and C1 in the reply filed on 8/10/22 is acknowledged. Claims 5 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-4, 6-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greetham et al., US 11,277,979.
	The patent issued to Greetham et al., teach mycological biopolymers grown in a void space (title and abstract). Greetham et al., specifically teach fungal mycelium (abstract). Greetham et al., teach a rectangular cavity for receiving a substrate wherein the cavity is filled with a prepared substrate (e.g.., substrate with biopolymer) (figures 4A-4D and figure 2). Said substrate can be woven or non-woven mats (column 4, 5-60). The Examiner considers more than on prepared substrate such as two non-woven mats sufficient to meet the claimed two or more pieces.  Greetham et al., teach creating zones wherein the microenvironments can be different (columm 6, 1-25). Such areas of differing microenvironments would have differing material properties. With regard to the specific fungal strain, Greetham et a., does not teach the claimed strain as set forth in claims 7 and 18. The Examiner is of the position that absent unexpected results a person of ordinary skill in the art would recognize that the specific type of fungal strain can be selected based on any number of specific desired bio-properties. 
The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
The modification involves the mere substitution of one fungal strain with another fungal strain for its suitability as part of a bio-polymer and would yield a predictable variation whose application is well within the skill of the art. Applicants are invited to prove otherwise. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789